Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

LOGO [g404240ex10a_pg001.jpg]

FOURTEENTH AMENDMENT

KANSAS CITY LIFE

DEFERRED COMPENSATION PLAN

 

 

The Kansas City Life Deferred Compensation Plan (the “Plan”) is hereby amended
and restated by Kansas City Life Insurance Company to be effective July 2, 2012,
as follows:

ARTICLE I

Creation and Purpose

 

1.

It is the intention of the Company to maintain this Plan for the benefit of
designated employees selected by Kansas City Life Insurance Company.

 

2.

The Plan is intended to be (and shall be administered as) an unfunded employee
pension plan benefiting a select group of management or highly compensated
employees under the provisions of ERISA. The Plan shall be “unfunded” for tax
purposes and for purposes of Title I of ERISA. Any and all payments under the
Plan shall be made solely from the general assets of the Company. A
Participant’s interests under the Plan do not represent or create a claim
against specific assets of the Company. Nothing herein shall be deemed to create
a trust of any kind or create any fiduciary relationship between the
Administrative Committee, the Plan Investment Committee, and the Company, and a
Participant, the Participant’s beneficiary or any other person. To the extent
any person acquires a right to receive payments from the Company under this
Plan, such right is no greater than the right of any other unsecured general
creditor of the Company. The Plan is intended to be in compliance with Code
Section 409A and shall be interpreted, applied and administered at all times in
accordance with Code Section 409A and guidance issued thereunder.

 

3.

By enrolling in this Plan, an employee agrees to defer a portion of his or her
future earnings. It is the intent of this Plan that accumulated and vested
benefits will be paid to Participants at the time of an event allowed under Code
Section 409A, hereinafter referred to as a “Payment Event”, as follows:

 

  a.

a specified time or pursuant to a fixed scheduled specified under the Plan;

 

  b.

Separation from Service;

 

  c.

Disability;

 

  d.

death;

 

- Page 1 -



--------------------------------------------------------------------------------

Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

  e.

Change in the Effective Control of the Company or Change in Ownership of the
Company; or

 

  f.

the occurrence of an Unforeseeable Emergency.

ARTICLE II

Definitions

 

(a)

“Account” shall mean the notional account or accounts the Company establishes
under the Plan for each Participant and, as applicable, means a Participant’s
Deferral Account or Company Credit Account.

 

(b)

“Administrative Committee” or “Committee” shall mean the committee designated by
the Executive Committee of Kansas City Life Insurance Company to administer the
Plan as provided in Article III.

 

(c)

“Bonus” shall mean Regional Marketing, Group Sales and Incentive bonuses by the
Company.

 

(d)

“Change in the Effective Control” of the Company shall occur on the date that
any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company or on the date a majority of members of the Company’s Board of
Directors is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors before the date of the appointment or election.

 

(e)

“Change in the Ownership” of the Company shall occur on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company.

 

(f)

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and applicable regulations thereunder.

 

(g)

“Company Stock” shall mean shares of the common capital stock of Kansas City
Life Insurance Company.

 

(h)

“Company” shall mean Kansas City Life Insurance Company, a Missouri Corporation,
Sunset Life Insurance Company of America, a Missouri Corporation, Old American
Insurance Company, a Missouri Corporation and any other subsidiary corporation
of Kansas City Life Insurance Company, any or all of which may sometimes be
referred to herein as affiliated corporations.

 

(i)

“Deferral Election” shall mean a Participant’s election to defer Salary or Bonus
as provided in paragraph 3 of Article IV.

 

- Page 2 -



--------------------------------------------------------------------------------

Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

(j)

“Disability” shall mean that the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, is (i) unable to engage in any substantial gainful activity or
(ii) receiving income replacement benefits for at least three (3) months under
an accident and health plan covering employees of the Company. The
Administrative Committee will make all determinations of Disability under this
Plan.

 

(k)

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

(l)

“Kansas City Life 401(k) Plan” shall mean the Kansas City Life Insurance Company
Savings and Profit Sharing Plan, as amended from time to time.

 

(m)

“Participant” shall mean any employee of the Company who is a member of a select
group of management or highly compensated employees and who is designated for
participation in the Plan by Kansas City Life Insurance Company from time to
time.

 

(n)

“Plan Investment Committee” shall mean the committee designated by the Executive
Committee of Kansas City Life Insurance Company to select investment funds under
the Plan as provided in Article VI.

 

(o)

“Plan Year” shall mean the twelve (12) month period beginning January 1st of
each year and ending December 31st of each year.

 

(p)

“Related Company” means any corporation that is a member of a controlled group
of corporations (as defined in Code Section 414(b)) that includes the Company or
any corporation or other entity with whom the Company is considered a single
employer under Code Section 414(c).

 

(q)

“Salary” shall mean only the fixed amounts, weekly, semi-monthly, or monthly,
due and payable to the employee by the Company, and does not include any
bonuses, overtime pay or other extraordinary payments by the Company.

 

(r)

“Separation from Service” shall mean a Participant’s termination of employment
with the Company and any Related Company that constitutes a separation from
service within the meaning of Code Section 409A(2)(A)(i).

 

(s)

“Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B)); loss of the Participant’s property due to casualty; or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant. Whether a Participant is faced
with an Unforeseeable Emergency permitting a distribution under the Plan is to
be determined based on the relevant facts and circumstances of each case, but,
in any case, a distribution on account of Unforeseeable Emergency may not be
made to the extent that such emergency is or may be relieved through
reimbursement or

 

- Page 3 -



--------------------------------------------------------------------------------

Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

 

compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent that liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the Plan. The
Administrative Committee will make all determinations of Unforeseeable
Emergencies under this Plan.

 

(t)

“Valuation Date” shall mean each business day that the New York Stock Exchange
is open for trading, as provided in Article VI for valuing Accounts in the Plan.

 

(u)

“Years of Employment” at any particular time shall mean, for a Participant who
is then a participant in the Kansas City Life 401(k) Plan, the Participant’s
years of employment as determined under the Kansas City Life 401(k) Plan at such
time for vesting purposes. For any other Participant, Years of Employment at any
particular time shall mean the Participant’s years of employment as determined
under the definition of years of employment under the Kansas City Life 401(k)
Plan at such time for vesting purposes. Notwithstanding the foregoing, for
purposes of determining Years of Employment a Participant’s employment with Old
American Insurance Company prior to November 1, 1991 shall not be taken into
account.

ARTICLE III

Administrative Committee

 

1.

The Administrative Committee, sometimes herein referred to as the “Committee”,
shall consist of a number of persons, not less than three (3) nor more than five
(5), designated by the Executive Committee of Kansas City Life Insurance
Company, who shall serve until their successors are designated, and said
Committee shall have the responsibility for the general administration of the
Plan and for carrying out the provisions of the Plan in accordance with its
terms. The Committee shall have absolute discretion in carrying out its
responsibilities.

 

2.

The Committee may appoint from its members such committees with such powers as
it shall determine; may authorize one (1) or more of its number or any agent to
execute or deliver any instrument or make any payment on its behalf; and may
utilize counsel, employ agents and provide for such clerical and accounting
services as it may require in carrying out the provisions of the Plan.

 

3.

The Committee shall hold meetings upon such notice, at such place or places, and
at such time or times as it may from time to time determine.

 

4.

The action of a majority of the members expressed from time to time by a vote in
a meeting or in writing without a meeting shall constitute the action of the
Committee and shall have the same effect for all purposes as if assented to by
all members of the Committee at the time in office.

 

5.

No member of the Committee shall receive any compensation for his or her
services as such, and, except as required by law, no bond or other security
shall be required of him in such capacity in any jurisdiction.

 

- Page 4 -



--------------------------------------------------------------------------------

Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

6.

Subject to the limitations of this Plan, the Committee from time to time shall
establish rules or regulations for the administration of the Plan and the
transaction of its business. The Committee shall have full and complete
discretionary authority to construe and interpret the Plan and decide any and
all matters arising hereunder (except such matters which the Executive Committee
of the Company from time to time may reserve for itself) including the right to
remedy possible ambiguities, inconsistencies or omissions. All interpretations,
determinations and decisions of the Committee or the Executive Committee of
Kansas City Life Insurance Company in respect of any matter hereunder shall be
final, conclusive and binding on all parties affected thereby. The Committee
shall, when requested, submit a report to the Executive Committee of Kansas City
Life Insurance Company giving a brief account of the operation of the Plan and
the performance of the various investment funds and Accounts established
pursuant to the Plan.

 

7.

Any member of the Committee may resign by giving notice to the Executive
Committee at least fifteen (15) days before the effective date of his or her
resignation. Any Committee member shall resign upon request of the Executive
Committee. The Executive Committee shall fill all vacancies on the Committee as
soon as is reasonably possible after a resignation takes place, and until a new
appointment takes place, the remaining members of the Committee shall have
authority to act, if approved by either a majority of the remaining members or
by two (2) members, whichever number is lesser.

ARTICLE IV

Participation in the Plan

 

1.

An employee who has been designated for participation in the Plan by Kansas City
Life Insurance Company for a particular Plan Year may make a Deferral Election
for such Plan Year as provided in paragraph 2 and paragraph 3 of this Article
IV.

 

2.

An eligible employee who desires to defer Salary and/or Bonus (if applicable)
under the Plan must execute a Salary and/or Bonus deferral agreement in the form
prescribed by the Company, as provided in paragraph 3 of this Article IV, and
the employee shall thereby agree to the terms of this Plan and any amendments
thereto.

 

3.

On or before the December 31 immediately preceding a Plan Year, a Participant
may elect to have his or her Bonus earned in such Plan Year and his or her
Salary (or either) reduced in an amount equivalent to one percent (1%) through
one hundred percent (100%), and said amount shall be withheld by payroll
deduction. This election is the Participant’s Deferral Election. A Participant
will make a Deferral Election for Salary and a Deferral Election for Bonus.
Effective for Plan Years beginning on or after January 1, 2013, if the
Participant fails to make a Deferral Election with respect to Salary or Bonus
for a particular Plan Year, then the Participant is deemed to have elected to
defer 0% of Salary or Bonus for such Plan Year. A Deferral Election for a Plan
Year shall be irrevocable after December 31 of the year immediately preceding
the Plan Year for which the Deferral Election is made except as otherwise
provided in paragraph 9 of Article IV. The amount subject to a Participant’s
Deferral Election for a particular Plan Year, as

 

- Page 5 -



--------------------------------------------------------------------------------

Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

 

adjusted for earnings, shall be referred to as a Participant’s Deferral Account.
Notwithstanding the preceding sentence, amounts deferred for Plan Years
commencing on or before January 1, 2012 may be held in up to a total of three
Deferral Accounts (subject to any subsequent elections) under the provisions of
the Plan then in effect, which accounts may sometimes be referred to as
Distribution Option A, Distribution Option B and Distribution Option C.

 

4.

At the same time a Participant makes a Deferral Election the Participant will
also select (by either actual selection or a default selection), a time and form
of payment of the Deferral Account thereby established. The time and form of
payment selection shall be as follows:

 

  a.

Time of Payment of a Deferral Account

 

  i.

The Participant may select payment at Separation from Service, or the
Participant may select payment at a specified date in a specified Plan Year in
accordance with procedures established by the Committee for the selection of a
specified date and a specified Plan Year.

 

  ii.

The Participant may select if he or she shall take a distribution if Separation
from Service occurs before the specified date selected.

 

  iii.

If the Participant fails to select a time of payment of a Deferral Account, then
the Participant shall be deemed to have selected payment at Separation from
Service.

 

  iv.

Notwithstanding the Participant’s selection or deemed selection of a time of
payment, if prior to the commencement of payment otherwise applicable with
respect to a Deferral Account the Participant dies or the Participant incurs a
Disability, then such death or Disability shall be a Payment Event, and payment
of such Deferral Account shall thereupon be made to the Participant or to the
Participant’s beneficiary. Notwithstanding the Participant’s selection or deemed
selection of a time of payment, if at any time before or after the commencement
of payment with respect to the Participant’s Deferral Account or Deferral
Accounts there is a Change in the Effective Control of the Company that is the
employer of the Participant or there is a Change in the Ownership of the Company
that is the employer of the Participant, then such Change in the Effective
Control or Change in Ownership shall be a Payment Event and payment of all
Deferral Accounts of the Participant shall thereupon be made to the Participant.

 

  v.

If at any time while one or more Deferral Accounts are held for the Participant
hereunder the Committee determines that a Participant has an Unforeseeable
Emergency, then notwithstanding the Participant’s selection or deemed selection
of a time of payment, the Committee may determine that an amount shall be
thereupon paid to the Participant in a lump sum cash payment as determined
pursuant to the provisions of

 

- Page 6 -



--------------------------------------------------------------------------------

Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

 

paragraph (s) of Article II. Any such payment shall be made on a pro rata basis
from each of the Participant’s Deferral Accounts if more than one Deferral
Account is then held for the Participant hereunder.

 

  b.

Form of Payment of a Deferral Account

 

  i.

The Participant may select payment in a lump sum cash distribution.

 

  ii.

The Participant may select payment in the form of a specified period annuity
with monthly cash payments for a period of 5, 10, 15 or 20 years or as otherwise
permitted by the Committee. For form of payment selections made after July 2,
2012, if the Participant selects a specified period annuity and fails to
designate the applicable period of years, the Participant shall be deemed to
have designated a period of 20 years.

 

  iii.

The Participant may select payment in one of the following actuarially
equivalent annuity forms with monthly cash payments:

 

  1.

Life Only Annuity

 

  2.

Certain and Life Annuity

 

  3.

Installment Refund Annuity

 

  4.

Joint and Survivor Life Annuity

 

  5.

Joint and Survivor Certain and Life Annuity

This paragraph applies with respect to form of payment selections made after
July 2, 2012. If the Participant selects the Certain and Life Annuity or the
Joint and Survivor Certain and Life Annuity, the Participant shall designate a
period certain of either 5, 10, 15 or 20 years or as otherwise permitted by the
Committee, but if the Participant fails to designate the period certain, then
the Participant shall be deemed to have designated a period certain of 20 years.
If the Participant selects the Joint and Survivor Life Annuity or the Joint and
Survivor Certain and Life Annuity and the Participant fails to designate the
individual with the survivor interest, then the individual with the survivor
interest shall be the Participant’s spouse. If the Participant selects the Joint
and Survivor Life Annuity or the Joint and Survivor Certain and Life Annuity,
the Participant shall designate a survivor percentage of either 50%, 66.7%, 75%
or 100%, but if the Participant should fail to designate the survivor
percentage, then the Participant shall be deemed to have designated a survivor
percentage of 66.7%.

Each of the forms of payment under this subparagraph (iii) is a life annuity
form of payment within the meaning of Code Section 409A. If the Participant
selects one of the forms of payment under this subparagraph (iii), then prior to
the commencement of payment to the Participant, the Participant may change the
Participant’s selection to another one of the forms of payment under this
subparagraph (iii), provided that the time of payment does not change and
provided that each selected form of payment is actuarially equivalent applying
reasonable actuarial methods and assumptions.

 

- Page 7 -



--------------------------------------------------------------------------------

Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

  iv.

If the Participant fails to select the form of payment of a Deferral Account,
then the Participant shall be deemed to have selected payment in the form of a
lump sum cash distribution.

 

  v.

Notwithstanding the Participant’s selection or deemed selection of a form of
payment, if payment is made under the provisions of the preceding subparagraph
(a)(iv) on account of the Participant’s Disability or death, or on account of a
Change in the Effective Control of the Company that is the employer of the
Participant, or on account of a Change in the Ownership of the Company that is
the employer of the Participant, or if payment is made under the provisions of
the preceding subparagraph (a)(v) on account of the Participant’s Unforeseeable
Emergency, then any such payment shall be in the form of a lump sum cash
distribution.

 

  vi.

If as of the date of the Payment Event applicable to a Participant’s Deferral
Account the value of the Participant’s Deferral Account does not exceed $5,000,
then payment of the Participant’s Deferral Account will be in the form of a lump
sum cash distribution notwithstanding the Participant’s selection or deemed
selection of a form of payment; provided, however, this paragraph shall apply
only with respect to Deferral Accounts established pursuant to Deferral
Elections made for Plan Years beginning on or after January 1, 2013.

 

5.

Except to the extent otherwise specifically provided hereunder, a Participant
may cancel or change his or her time of payment selection and form of payment
selection with respect to a Deferral Account only as provided in the following
paragraph 6 of this Article IV.

 

6.

A Participant’s subsequent election, meaning a change in a time of payment of a
Deferral Account or form of payment of a Deferral Account, will apply to the
Participant’s entire Deferral Account and may not apply to a portion of a
Deferral Account except as provided in the following sentence. A Participant may
make a subsequent election with respect to a designated portion of a Deferral
Account if the Deferral Account consists of amounts deferred for Plan Years
commencing on or before January 1, 2012. A subsequent election will not take
effect until twelve (12) months after the date on which such subsequent election
is made. A payment with respect to which a subsequent election is made must be
deferred for a period of not less than five (5) years from the date such payment
would have otherwise been paid pursuant to the Participant’s previous selection,
or in the case of an annuity, five (5) years from the date the first annuity
payment was scheduled to be paid pursuant to the Participant’s previous
selection. Any subsequent election related to a payment at a specified time must
be made not less than twelve (12) months before the date the payment is
scheduled to be paid, or in the case of an annuity, twelve (12) months before
the date the first annuity payment is scheduled to be paid.

 

- Page 8 -



--------------------------------------------------------------------------------

Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

7.

In the case of a Participant who is a Specified Employee within the meaning of
Code Section 409A(a)(2)(B)(i), any payment made on account of the Participant’s
Separation from Service may not be made or commenced prior to the date that is
six (6) months after the Participant’s Separation from Service.

 

8.

If a payment is made as a result of the death of the Participant under the
provisions of paragraph 4(a)(iv) of this Article IV, the payment shall be made
to the Participant’s beneficiary designated in accordance with Plan procedures,
but if there is no such designated beneficiary then as provided in paragraph 2
of Article VIII.

 

9.

The Participant may cancel his or her Deferral Election due to Unforeseeable
Emergency upon approval by the Administrative Committee. The Participant may
also cancel his or her Deferral Election where such cancellation occurs by the
later of the end of the taxable year of the Participant or the 15th day of the
third month following the date the Participant incurs a Disability recognized by
the Administrative Committee under the terms of this Plan. In the event the
Participant receives a distribution from the Kansas City Life 401(k) Plan on
account of hardship, and if under Code Section 401(k) the suspension of
deferrals under other arrangements such as this Plan is required, then the
Participant’s Deferral Election, if any, under which deferrals would otherwise
be made during the six (6) month period following the date of such hardship
distribution from the Kansas City Life 401(k) Plan shall be cancelled.

 

10.

Payment of a Participant’s Deferral Account shall be made or commenced in the
form of payment provided hereunder within the period of ninety (90) days
following the Payment Event that is the time of payment for such Deferral
Account.

ARTICLE V

Company Credit Account

 

1.

The Company may, solely at its discretion, credit additional amounts to a
Company Credit Account for any one or more Participants from time to time as
determined by the Company. The balance in the Company Credit Account established
for each Participant shall be adjusted as provided in Article VI and shall be
subject to the vesting provisions of Article VII. Subject to a Participant’s
partial subsequent election under the provisions of paragraph 6 of Article IV,
the Company Credit Account established for a Participant for Plan Years
commencing on or before January 1, 2012 will have the same time and form of
payment as the Participant’s Deferral Account consisting of amounts deferred for
Plan Years commencing on or before January 1, 2012, but if the Participant shall
have more than one such Deferral Account then the Company Credit Account will
have the same time and form of payment on a pro rata basis as such Deferral
Accounts.

 

2.

A separate Company Credit Account shall be maintained for all amounts credited
under this Article V with respect to each Plan Year commencing on or after
January 1, 2013. Prior to the first day of each Plan Year commencing on or after
January 1, 2013 that an amount is credited on behalf of a Participant under this
Article V the Participant shall make, or shall be deemed to make, a time of
payment selection and form of payment

 

- Page 9 -



--------------------------------------------------------------------------------

Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

 

selection with respect to the Company Credit Account established for amounts
credited under this Article V with respect to such Plan Year. For purposes of
the Participant’s time of payment selection and form of payment selection with
respect to such Company Credit Account, the provisions of Article IV shall apply
as if the Company Credit Account were a Deferral Account, and payment to the
Participant will be made accordingly. The Participant shall not be entitled to
shares of the Company Stock.

ARTICLE VI

Adjustment of Accounts

 

1.

Deferral Account. An amount subject to a Participant’s Deferral Election shall
be credited to the Participant’s Deferral Account on or as soon as feasible
after the date such amount would have been paid to the Participant absent the
Deferral Election. A Participant may direct, by written instruction delivered in
accordance with Plan procedures, that his or her Deferral Account be valued as
if it were invested in one or more of the investment funds, which may include
Company Stock, designated by the Plan Investment Committee for such purpose. A
Participant may select one or more investment funds in multiples of 1% of the
balance in the Deferral Account. An election shall be effective as soon as
administratively possible following the date of the change and shall apply to
new contributions and/or previous accumulations as the Participant specifies.

Nothing in this Plan shall obligate the Company to transfer funds to a grantor
trust nor shall anything contained herein be construed as obligating the Company
to invest in the investment funds. The valuation of each Participant’s Deferral
Account shall be based upon the performance as of each Valuation Date of the
investment funds selected by the Participant. The fair market value of an
investment fund shall be determined by the Plan Investment Committee and it
shall represent the fair market value of all securities or other property held
in the respective investment fund. If any Participant fails to file a
designation he or she shall be deemed to have designated the default investment
fund designated from time to time by the Plan Investment Committee.

 

2.

Company Credit Account. A Participant may direct that all or any part of his or
her Company Credit Account be deemed invested as provided in paragraph 1 of this
Article VI.

 

3.

Changes in Investment Allocation. A Participant may request a change to his or
her hypothetical investment allocation in accordance with procedures established
under the Plan, and such change shall become effective as soon as
administratively feasible after such request.

 

4.

Valuation. As of each Valuation Date, the Account of each Participant under the
Plan shall be valued at the fair market value of the hypothetical investments
then applicable for the purpose of determining income and gains or losses for
the Account. The fair market value of the Company Stock shall be determined
based on the closing price of the Company Stock on any Valuation date. A
valuation summary of a Participant’s Account shall be prepared at least
quarterly.

 

- Page 10 -



--------------------------------------------------------------------------------

Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

5.

Funding Obligation of the Company. The Company has no obligation to fund any
benefits that shall become due under the Plan. The Company has the right, but no
obligation, to utilize a grantor (“rabbi”) trust to assist with its payment
obligations. Benefits are payable as they become due irrespective of any actual
investments the Company may make to meet its obligations. Neither the Company
nor any trustee (in the event the Company elects to use a grantor trust to
accumulate funds) shall be obligated to purchase or maintain any asset, and any
reference to investment or investment funds is solely for the purpose of
computing the value of benefits. To the extent a Participant or any other person
acquires a right to receive payments from the Company under this Plan, such
right shall be no greater than the right of any unsecured creditor of the
Company.

ARTICLE VII

Vesting

 

1.

Each Participant’s Deferral Accounts shall be fully vested at all times.

 

2.

Commencing January 1, 2002, the value of a Participant’s Company Credit Accounts
shall be vested based upon the Participant’s Years of Employment in accordance
with the following schedule:

 

Years of
Employment   

Percentage

Vested

 

1

     0   

2

     20   

3

     40   

4

     60   

5

     80   

6

     100   

 

3.

Notwithstanding the provisions of the preceding paragraphs of this Article VII,
a Participant will be one hundred percent (100%) vested in the Participant’s
Company Credit Accounts upon the Participant’s Separation from Service with the
Company if such Separation from Service is on account of the Participant’s
death, or if at the time of such Separation from Service the Participant either
has attained age sixty-five (65), or has both completed five (5) Years of
Employment and attained age fifty-five (55).

 

4.

If at the time of payment of all or any portion of a Participant’s Company
Credit Account the Participant is not fully vested in such amount to be paid,
then the nonvested percentage of such amount shall be forfeited and neither the
Participant nor any beneficiary or survivor shall have any right to such
forfeited amount.

 

- Page 11 -



--------------------------------------------------------------------------------

Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

ARTICLE VIII

General Regulations

 

1.

A Participant may designate a beneficiary in accordance with procedures
established under the Plan. A Participant shall have the right to designate a
new beneficiary at any time by filing with the Company a written request for
such change, but any such change shall become effective only upon receipt of
such request by the Company. Upon receipt by the Company of such request, the
change shall relate back to and take effect as of the date such Participant
signs such request whether or not such Participant is living at the time the
Company receives such request. The Company may require all Participants to
complete a new beneficiary designation form in connection with a change in the
recordkeeper for the Plan.

 

2.

If there is no designated beneficiary living or in effect at the death of such
Participant when any payment hereunder shall be payable to the beneficiary, then
such payment shall be made as follows: To such Participant’s spouse, if living;
if not living, to such Participant’s then living lineal descendants, per
stirpes; if none survives, to such Participant’s surviving parent or parents
equally. If neither survives, to such Participant’s executors or administrators.

 

3.

The interest hereunder of any Participant or beneficiary shall not be alienable,
either by assignment or by any other method, and to the maximum extent
permissible by law, shall not be subject to being taken, by any process
whatever, by the creditors of such Participant or beneficiary. Notwithstanding
the preceding sentence, payment may be made with respect to a Participant’s
Account to the extent necessary to fulfill a domestic relations order as defined
in Code Section 414(p)(1)(B) and in accordance with procedures established by
the Administrative Committee from time to time.

 

4.

Nothing herein contained nor any action taken under the provisions hereof shall
be construed as giving any employee the right to be retained in the employment
of the Company.

 

5.

Kansas City Life Insurance Company shall have the right to amend or terminate
this Plan at any time; provided, however, that no such action shall reduce a
Participant’s Account under the Plan without such Participant’s written consent.

 

6.

To the extent required by law, the Company will withhold from a Participant’s
current compensation such amounts as are required to be withheld for employment
taxes. To the extent required by law, the Company will withhold from payments
made under the Plan such amounts as are required to be withheld for federal,
state, or local government income tax purposes. The Participant (or the
Participant’s beneficiary) is solely responsible for the payment of all federal,
state and local income and excise taxes resulting from the Participant’s
participation in the Plan.

 

7.

This Plan shall be subject to, and construed in accordance with, the laws of the
State of Missouri to the extent not preempted by federal law.

 

- Page 12 -



--------------------------------------------------------------------------------

Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

ARTICLE IX

Claims Procedure

 

1.

General. Any claim for benefits under the Plan must be filed by the Participant
or beneficiary (“claimant”) in writing with the Administrative Committee and
shall be subject to this claims procedure as it may be modified from time to
time by the Administrative Committee. If a claim relates to a Participant’s
Disability the Administrative Committee will modify this claims procedure to the
extent necessary under ERISA. If a claim for a Plan benefit is wholly or
partially denied, notice of the decision will be furnished to the claimant by
the Administrative Committee or its delegate within a reasonable period of time,
not to exceed sixty (60) days, after receipt of the claim by the Administrative
Committee or its delegate. Any claimant who is denied a claim for benefits will
be furnished written notice setting forth:

 

  a.

the specific reason or reasons for the denial;

 

  b.

specific reference to the pertinent Plan provision upon which the denial is
based;

 

  c.

a description of any additional material or information necessary for the
claimant to perfect the claim; and

 

  d.

an explanation of the Plan’s claim review procedure.

 

2.

Appeals Procedure. To appeal a denial of a claim, a claimant or the claimant’s
duly authorized representative:

 

  a.

may request a review by written application to the Administrative Committee not
later than sixty (60) days after receipt by the claimant of the written
notification of denial of a claim;

 

  b.

may review pertinent documents; and

 

  c.

may submit issues and comments in writing.

A decision on review of a denied claim will be made by the Administrative
Committee not later than sixty (60) days after receipt of a request for review,
unless special circumstances require an extension of time for processing, in
which case a decision will be rendered within a reasonable period of time, but
not later than one hundred twenty (120) days after receipt of a request for
review. The decision on review will be in writing and shall include the specific
reasons for the denial and the specific references to the pertinent Plan
provisions on which the decision is based.

 

- Page 13 -



--------------------------------------------------------------------------------

Exhibit 10(a), Form 10-Q

Kansas City Life Insurance Company

 

IN WITNESS WHEREOF, Kansas City Life Insurance Company has caused this amended
and restated Plan to be executed by its duly authorized Officers and its
Corporate Seal to be hereunto affixed, effective as of July 2, 2012, on this 2nd
day of July, 2012.

 

Kansas City Life Insurance Company

By:

 

/s/ Charles R. Duffy

Title:

 

Senior Vice President

 

ATTEST:

 

By: /s/ Janice L. Poe

 

Its: Assistant Secretary

 

- Page 14 -